Citation Nr: 0804034	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-39 122A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California

THE ISSUES

1.  Entitlement to service connection for a sinus condition.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for left arm condition.  

5.  Entitlement to service connection for headaches.  

6.  Entitlement to service connection for right thigh 
contusion.  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1986 to September 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in March 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In August 2007, the veteran failed to appear for a scheduled 
hearing before the Board.  

The claim of service connection for right thigh contusion is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1. There is no competent evidence of a sinus condition.

2. There is no competent evidence of bilateral hearing loss.

3. There is no competent evidence of tinnitus.  

4. There is no competent evidence of left arm condition.

5. There is no competent evidence of headaches.  




CONCLUSIONS OF LAW

1. A sinus condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

2. Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.385 (2007).

3. Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

4. A left arm condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

5. Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication and post-adjudication VCAA 
notices by letters, dated in October 2003 and August 2006.  
The veteran was notified of the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  

The veteran was asked to submit any evidence that would 
include that in his possession.  The notices included the 
provisions for the effective date of the claims, that is, the 
date of receipt of the claims and for the degree of 
disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice about the degree of 
disability assignable and effective dates was provided after 
the initial adjudication, the VCAA notice was defective, but 
as the claims of service connection are denied, no disability 
rating can be assigned as a matter of law and therefore there 
is no possibility of any prejudice to the veteran with 
respect to this limited VCAA timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records, VA records and afforded the veteran a VA examination 
in November 2003.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

Factual Background

The service medical records do not show any complaint, 
finding, or diagnosis of hearing loss, tinnitus, or a left 
arm condition.  

Service medical records, dated in July 1986, show that the 
veteran complained of headaches, and the impression was 
sinusitis.  

In-service audiograms to include ones dated in January 1986, 
October 1986, September 1987, November 1991, October 1999, 
July 1995 and March 2003 did not show a loss of 40 decibels 
or more in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hertz or a loss of 26 decibels or more for 
at least three of these frequencies.  

On VA examination in November 2003, the veteran stated that 
he had headaches following stressful activity during service.  
His headaches completely resolved and he reported no current 
headaches.   The veteran recalled having had problems with 
his nose during service but this has resolved.  The veteran's 
sinuses were evaluated as normal.  The diagnoses included 
normal nose exam, no symptoms; left arm, no symptoms 
reported; headaches, resolved.  

After service, a VA audiological evaluation dated in November 
2003 showed pure tone thresholds in decibels at 500, 1000, 
2000, 3000, and 4000 Hertz as 20, 25, 20, 25 and 15 in the 
right ear and 10, 20, 20, 20, 20 in the left ear.  Speech 
recognition scores using the Maryland CNC Test were 100 
percent in both ears.  The diagnosis was normal hearing.  

Analysis

On the basis of the service medical records, neither hearing 
loss, as defined in 38 C.F.R. § 3.385, nor tinnitus, nor a 
left arm condition were affirmatively shown to be present 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

After service, as there is no evidence of current hearing 
loss, tinnitus, or left arm condition there can be no valid 
claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Although sinusitis and headaches were shown in service, this 
alone is not enough to establish service connection, there 
must be a current disability resulting from the conditions.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of evidence of current sinusitis or headaches, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

As there is no favorable evidence of a current sinus 
condition, bilateral hearing loss, tinnitus, left arm 
condition, or headaches, the preponderance of the evidence is 
against the claims and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a sinus condition is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for left arm condition is denied.  

Service connection for headaches is denied.  


REMAND

In February 2003, during service, the veteran slid into 
concrete steps and hit his right thigh.  The diagnosis was 
right thigh contusion.  Upon medical examination in March 
2003, the examiner noted the veteran had contusion of the 
right thigh and hematoma of the quadricep muscles.  

After service on VA examination, it was reported that right 
thigh bruise was resolving with minimal residuals and 
discoloration.  

Under the duty to assist, further evidentiary development is 
needed.  Accordingly, the case is REMANDED for the following 
action:

1. Schedule the veteran for a VA 
examination to determine whether the 
veteran has permanent residuals the right 
thigh contusion. 

2. After the development has been 
completed, adjudicate the claim.   If the 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.
    
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


